 In the Matter of MOTOR PRODUCTS CORPORATIONandLocAL203, INTER-NATIONAL UNION, UNITED AUTOMOBILEWORKERS OFAMERICA,AFFILI-ATED WITH THE C. I. O.Case No. R-1396AMENDMENT TO DIRECTION OF ELECTIONAugust 10, 1939On July 31, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election 1 in the above-entitled proceeding.The Direction of Election provided that anelection be held within fifteen (15) days from the date of the Direc-tion, under the direction and supervision of the Regional Directorfor the Seventh Region (Detroit, Michigan).The Board hereby amends the Direction of Election by strikingtherefrom the words "within fifteen (15) days from the date of thisDirection of Election" and substituting therefor the words "withintwenty=five (25) days from the date of this Direction of Election."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.113 N. L.R. B. 1320.14 N. L. R. B., No. 31440